Exhibit 10.3

 

 

May 20, 2015

 

RE:Closing Statement in connection with the Note Purchase Agreement between
Omagine Inc. (“Company”) and YA Global Master SPV, Ltd. (“Investor”).

 

This letter shall constitute the Closing Statement agreed upon between the
Company and the Investor regarding various payments and transfers to be made by
the parties in connection with Note Purchase Agreement dated May 20, 2015
(“Subscription Agreement”).

 

The parties hereby agree that the Investor shall make the payments and transfers
set forth below in accordance with the wire instructions to the account of each
recipient as set forth on Schedule A attached hereto (or otherwise provided to
the Investor):

 

 



Gross Proceeds to be paid to the Company:  $500,000.00  Less:      Commitment
Fee to be paid to the YA Global II SPV LLC (as designee of the Investor): 
$(50,000.00)        Net Proceeds to the Company  $450,000.00        



 

 

[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]

 



1

 



 

Omagine Inc.

 

 

By: /s/ Charles P. Kuczynski



 



Name:   Charles P. Kuczynski Title:   Vice President and Secretary

 

 

 

YA Global Master SPV, Ltd.

By: Yorkville Advisors Global, LP

Its: Investment Manager

 

By: Yorkville Advisors Global, LLC

Its: General Partner

 

 

By: /s/ Gerald Eicke



 



Name:   Gerald Eicke Title:   Managing Member

 

 

 

 

2

 



 

 

SCHEDULE A

ACCOUNT INSTRUCTIONS

 

 

 

Omagine Inc.    

Omagine, Inc.

Account Number  610-98230-3

 

HSBC Bank

ABA # 021001088

Swift ID: MRMDUS33

 

Fifth Avenue Branch

452 Fifth Avenue

New York, N.Y. 10118

 

Bank Contact: Kevin O’Dea

Telephone: 212-525-4094

 

     

 

YA Global II SPV LLC:

 

Instructions on file.

 

 

 

 

3



--------------------------------------------------------------------------------

 